                                                                                        16-41244-JJR7
                                                                                                    1
                       UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA - EASTERN DIVISION

  In the Matter of:
   John H. Hollaway                       }      Case No: 16-41244-JJR7
    SSN: XXX-XX-5663                      }
   Joan P. Hollaway                       }
    SSN: XXX-XX-0279                      }
      DEBTOR(S).                          }



                                   ORDER DENYING
This matter came before the Court on Thursday, July 29, 2021 09:40 AM, for a hearing on the
following:
     RE: Doc #102; Application for Payment of Unclaimed Funds in the amount of $15,205.67
     filed by Jairo Camargo for Adams & Cohen, LLC as assignee of the Estate of Joan P.
     Hollaway
Proper notice of the hearing was given and appearances were made by the following:
     Max C. Pope Jr, attorney for Rocco J Leo (Trustee)
     Gabe Carpenter, attorney for Joan P. Hollaway (Joint Debtor)
     Gabe Carpenter, attorney for John H. Hollaway (Debtor)
     Rocco J Leo (Trustee)


It is therefore ORDERED, ADJUDGED and DECREED that:

   For the reasons stated on the record, the Application is DENIED without prejudice.

Dated: 07/29/2021                                    /s/ JAMES J. ROBINSON
                                                     JAMES J. ROBINSON
                                                     Chief United States Bankruptcy Judge




       Case 16-41244-JJR7      Doc 106    Filed 07/29/21 Entered 07/29/21 10:01:31        Desc Main
                                         document Page 1 of 1
